Citation Nr: 1716477	
Decision Date: 05/16/17    Archive Date: 05/22/17

DOCKET NO.  11-02 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an effective date earlier than March 9, 2006 for the grant of service connection for Crohn's disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the Army from August 1981 to May 1984.

This case comes before the Board of Veterans' Appeals (the Board) from a January 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which granted service connection for Crohn's disease.  The Veteran filed a timely notice of disagreement with respect to the effective date assigned in that decision.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems; any future consideration of this case should take into account the existence of these electronic records.

The Veteran had a hearing before the undersigned Veterans' Law Judge in March 2017.  A transcript of that proceeding has been associated with the claims file.


FINDINGS OF FACT

1.  A March 2004 rating decision denied the Veteran's claim of entitlement to service connection for Crohn's disease.  The evidence does not show that an appeal to that decision was submitted, nor was new and material evidence received within one year.

2.  The Veteran filed a petition to reopen the previously denied claim of service connection for Crohn's disease, which was received by VA on March 9, 2006.  

3.  A January 2010 rating decision granted service connection for the Veteran's Crohn's disease, with an effective date of March 9, 2006.

4.  Following the March 2004 rating decision, March 9, 2006 is the earliest date that the Veteran filed a petition to reopen his claim of entitlement to service connection for Crohn's disease.


CONCLUSIONS OF LAW

1.  The March 2004 rating decision denying the Veteran's claim of entitlement to service connection for Crohn's disease is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003).

2.  The requirements for an effective date earlier than March 9, 2006 for the grant of entitlement to service connection for Crohn's disease have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.1(p), 3.155, 3.158, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  With respect to claim for an earlier effective date for the grant of service connection, the United States Court of Appeals of the Federal Circuit has held that once the underlying claim is granted, further notice as to downstream questions, such as the effective date, is not required.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Legal Criteria

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 (West 2014) and 38 C.F.R. § 3.400 (2016).  38 U.S.C.A. § 5110(a) (West 2014) provides that "the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  

Similarly, 38 C.F.R. § 3.400(b)(2) (2016) provides that for disability compensation for direct service connection, the effective date is the "[d]ay following separation from active service or date entitlement arose if claim is received within 1 year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later."  With regard to reopened claims after final disallowance, the effective date of an award will be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. §§ 3.400(q)(2), 3.400(r) (2016).

With respect to the phrase "the date entitlement arose," the Court of Appeals for Veterans Claims (the Court) has stressed what that phrase does not mean.  In McGrath v. Gober, 14 Vet. App. 28, 35 (2000), the Board had found the earliest date that a VA examiner had diagnosed PTSD as "the date entitlement arose" and used that date, rather than a much earlier date of receipt of claim, as the effective date.  The Court soundly rejected that rationale.  The Court stressed that the date of the medical evidence itself is irrelevant where an initial service connection claim is pending, even if it was submitted over twenty years after the time period in question.  The Court offered, under the circumstances of an original claim for service connection, the date that the Veteran submitted the claim or the date the Veteran was released from active service, whichever applies, ultimately controls the effective date for benefits.  Id.  This conclusion is borne out in Lalonde v. West, 12 Vet. App. 377 (1999), where the Court stressed that the effective date for an award of service connection is not based on the earliest medical evidence demonstrating a causal connection, but on the date of the claim for service connection.


Analysis

The Veteran and his representative contend that the Veteran is entitled to an effective date earlier than March 9, 2006 for the grant of service connection for Crohn's disease.  

By way of history, the Veteran first filed a claim for Crohn's disease in October 1985.  In a November 1985 letter, the RO requested the Veteran identify the VA facilities at which he had received medical care and submit his service treatment records.  The November 1985 letter was returned to the RO as undeliverable.  A December 1985 VA Form 21-8947 indicates that the Veteran's whereabouts were unknown, and that his claim was denied without a formal rating.  See also May 2003 letter.  Under these circumstances, the Board considers the Veteran's October 1985 claim to be abandoned.  See 38 C.F.R. § 3.158 (1985).

In April 2003, the Veteran filed a claim for service connection for Crohn's disease.  The Veteran was scheduled for an examination in September 2003, but failed to report.  An October 2003 report of contact indicated the Veteran had not received notice of the examination, and a new one was scheduled for December 2003.  The Veteran also failed to report for the December 2003 examination.  The claim was denied in a March 2004 rating decision.  The Veteran did not appeal that decision, submit new and material evidence, or file a motion for reconsideration or to vacate the decision.  Thus, it became final.  

Following the March 2004 rating decision, the Veteran filed a petition to reopen his claim for Crohn's disease in March 2006.  Service connection for that disability was granted in a January 2010 rating decision.  

At no point prior to March 9, 2006 did VA receive any petition to reopen the claim for service connection for Crohn's disease, nor did VA receive any submission from the Veteran that could be construed as a petition to reopen.

The Board considered the Veteran's assertions that he did not receive notice of a May 2004 rating decision denying his claim for Crohn's disease, and that VA mailed the rating decision to an incorrect address.  See Hearing Transcript, pp. 8-9.  

There is a presumption of administrative regularity under which it is presumed that government officials "have properly discharged their official duties."  Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992) (quoting United States v. Chem. Found., Inc., 272 U.S. 1, 14-15 (1926)).  To rebut the presumption, in addition to asserting nonreceipt, the claimant bears the burden of producing clear evidence that VA did not follow its regular mailing practices or that its practices were not regular.  See Ashley, 2 Vet. App. at 309.  Absent the production of such clear evidence, delivery is proven. 

If, on the other hand, clear evidence is presented to rebut the presumption of regularity, the burden then shifts to the Secretary to establish proper mailing of notice in accordance with the applicable case law.  See Baxter v. Principi, 17 Vet. App. 407, 410 (2004). 

An "assertion of nonreceipt, standing alone, does not rebut the presumption of regularity in VA's mailing process."  Jones v. West, 12 Vet. App. 98, 102 (1998).  Instead, the clear evidence requirement mandates not only a declaration by the appellant of nonreceipt, but additional evidence to corroborate the appellant's declaration, such as an addressing error by VA that was consequential to delivery, as not all address errors rise to the level of clear evidence to rebut the presumption of administrative regularity in the mailing of notice.  See, e.g., Clarke v. Nicholson, 21 Vet. App. 130, 133-35 (2007) (finding that the Veteran did not present clear evidence to rebut presumption of regularity that applies to VA mailings when he asserted that he did not receive notice of an unfavorable RO decision due to VA's failure to include a "[REDACTED]" post directional designator in his street address, as such omission was inconsequential to delivery).

The Veteran testified that he used an address on [REDACTED] for receiving mail, but informed the RO that he had moved and that his mail should have been sent to an address on [REDACTED].  However, the Veteran's assertions conflict with the evidence of record.  See Hearing Transcript, pg. 9.  

The Veteran's April 2003 claim listed an address on [REDACTED] which matched an April 2003 VA Form 21-22 in favor of the Veteran's then-representative.  However, in a July 2003 statement, the Veteran listed the [REDACTED] address.  The September 2003 examination notice appears to have been sent to the [REDACTED] address; the Veteran did not receive it and failed to report to the examination.  After the October 2003 report of contact, the notice for a new examination was sent to the [REDACTED] address as specified by the Veteran.  However, the Veteran failed to report to that examination as well.  The April 13, 2004 notification letter that accompanied the March 2004 rating decision was mailed to the [REDACTED] address.  Notably, the March 2004 rating decision was not returned as undeliverable.  

Although a June 2004 claim submitted by the Veteran's representative listed the [REDACTED] address, that address appears to be what the Veteran's representative had on record from the April 2003 VA Form 21-22.  Nevertheless, submissions from the Veteran shortly thereafter including an August 2004 VA Form 21-4142 listed the [REDACTED] address, and the Veteran affirmed his [REDACTED] address in a May 2005 report of contact.  Indeed, the Veteran appears to have resided, or at a minimum received mail, at this address until at least March 2006, as his claim that resulted in the grant of service connection of Crohn's disease was also mailed from that address.  The first evidence of the [REDACTED] address appears to be an August 25, 2006 VA Form 21-2507, over two years after the March 2004 rating decision.  

Other than the Veteran's contention that he never received notice from the RO, there is no other evidence to suggest that the RO failed to mail the March 2004 rating decision to the Veteran.  

The Veteran's lone assertion falls short of the "clear and convincing evidence" standard needed to rebut the presumption of administrative regularity that the RO mailed the notification for the March 2004 rating decision.  Thus, the March 2004 rating decision was final and is presumed to have been mailed to the Veteran.

The law is clear with respect to claims filed after a final disallowance: the effective date of an award will be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. §§ 3.400(q)(2), 3.400(r) (2016).  In this case, the proper effective date for the Veteran's claim is March 9, 2006, the receipt date of the Veteran's petition to reopen.


ORDER

Entitlement to an effective date earlier than March 9, 2006 for the grant of service connection for Crohn's disease is denied.



____________________________________________
K. J. ALIBRANDO
Veterans' Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


